Exhibit 10.7

CEC ENTERTAINMENT, INC.

Private Placement Agreement

CEC Entertainment, Inc.

4441 W. Airport Freeway

Irving, Texas 75062

Gentlemen:

This agreement has been executed by the undersigned (any reference to “I” or
“me” or “my” is a reference to the undersigned) in connection with the issuance
to me by the Company in a private placement of shares (the “Shares”) of common
stock, par value $0.10 per share (the “Common Stock”), of CEC Entertainment,
Inc. (the “Company”). I hereby represent, warrant and agree as follows:

1. Grant of Shares Under the Non-Employee Directors Restricted Stock Plan. The
Company has, pursuant to (1) the Restricted Stock Agreement, of even date
herewith (“Restricted Stock Agreement”), and (2) the provisions of the CEC
Entertainment, Inc. Non-Employee Directors Restricted Stock Plan, as amended
from time to time in accordance with its terms (the “Plan”), granted to me a
restricted stock award of shares (the “Shares”) of Common Stock, effective as of
the date of grant as set forth in the Restricted Stock Agreement, upon and
subject to the terms and conditions set forth in this Agreement, and in the
Restricted Stock Agreement and the Plan, which are incorporated herein by
reference. Unless otherwise defined in this Agreement, capitalized terms used in
this Agreement shall have the meaning assigned to them in the Plan.

2. Access to Information. I am acquiring the Shares after what I deem to be
adequate investigation of the business and prospects of the Company by me. I
have been furnished with any materials relating to the business and operation of
the Company that have been requested by me, and I have been given an opportunity
to make any further inquiries desired of the management and any other personnel
of the Company.

3. Representations.

(a) I have been advised that the Shares are not being registered under the
Securities Act of 1933, as amended (the “Act”), on the basis of an exemption
from registration under the Act, and on the representations made by me in this
agreement. I understand that neither the Securities and Exchange Commission
(“SEC”) nor any other federal or state agency has passed on or made any
recommendation or endorsement of the Shares, and that the Company is relying on
the truth and accuracy of the representations and warranties made by me in this
agreement in connection with offering the Shares for sale to me without
registration under the Act.

(b) I am a director or executive officer of the Company.

 

Private Placement Agreement — Page 1



--------------------------------------------------------------------------------

(c) I am acquiring the Shares for investment for my own account and not with a
view to their resale or distribution and I do not intend to divide my
participation with others or to resell or otherwise dispose of all or any part
of the Shares unless and until they are subsequently registered under the Act,
or an exemption from such registration is available.

(d) I have the ability to evaluate the merits and risks of an investment in the
Company based upon my knowledge and experience in financial and business
matters.

(e) I understand that if Rule 144 under the Securities Act (“Rule 144”) is
available with respect to resale of the Shares, any routine sale of the Shares
made under Rule 144 can be made only in compliance with Rule 144 and this
Agreement. If Rule 144 is not available, compliance with another exemption from
registration under the Act will be required before I can transfer part or all of
the Shares. I am familiar with the provisions of Rule 144, including Rule 144’s
requirement that the Shares be held by me for at least one year before they can
be sold by me.

(f) I understand that before any transfer of any of the Shares can be made by
me, written approval must first be obtained from the Company’s counsel. The
basis of any such approval will be satisfactory compliance with the requirements
of the federal and state statutes regulating sales and transfers of securities.
I understand that a legend to this effect will be placed on the Shares and that
stop-transfer instructions will be issued by the Company to its transfer agent.

(g) I am (i) able to bear the economic risk of this investment, (ii) able to
hold the Shares indefinitely, and (iii) presently able to afford a complete loss
of this investment. I have consulted my own attorney, accountant or investment
advisor with respect to my investment in the Shares.

4. Legends. All certificates evidencing Shares of the Company subject to the
provisions of this Agreement shall bear the following legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THESE SHARES HAVE BEEN ACQUIRED
FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE, AND MAY NOT BE
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SHARES UNDER
THE ACT, OR PURSUANT TO RULE 144 UNDER THE ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT”.

5. General.

(a) All notices or other communications given or made hereunder shall be in
writing and shall be delivered or mailed by registered or certified mail, return
receipt requested, postage prepaid, to the undersigned at the undersigned’s
address set forth below and to the Company at the address set forth above.

(b) Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, the parties expressly agree that all the terms and provisions
hereof shall be construed in accordance with and governed by the internal laws
of the State of Texas, without giving effect to principles regarding conflicts
of law.

 

Private Placement Agreement — Page 2



--------------------------------------------------------------------------------

(c) This Agreement constitutes the entire Agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by all parties. I agree not to transfer or assign this Agreement, or
any of my interest herein, without the express written consent of the Company.

 

Very truly yours,

 

 

(Signature of Purchaser)

 

(Typed or printed name of Purchaser)

 

Private Placement Agreement — Page 3



--------------------------------------------------------------------------------

Dated:                     , 2007

 

ACCEPTED AND AGREED:

CEC ENTERTAINMENT, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

 

Page 4 of 10



--------------------------------------------------------------------------------

RESTRICTED STOCK AGREEMENT

CEC ENTERTAINMENT, INC. NON-EMPLOYEE DIRECTORS

RESTRICTED STOCK PLAN

 

Grantee:

  Tim Morris

Location:

  676

Number of

Awarded Shares:

  1,872

Grant Date:

  January 09, 2007

Vesting of Awarded Shares:

twenty-five percent (25%) of the Awarded Shares on January 9, 2008, an aggregate
fifty percent (50%) of the Awarded Shares on January 9, 2009, an aggregate
seventy-five percent (75%) of the Awarded Shares on January 9, 2010, and an
aggregate of one hundred percent (100%) of the Awarded Shares on January 9,
2011.

CEC Entertainment, Inc., a Kansas corporation (the “Company”), hereby grants to
the individual whose name appears above (“Grantee”), pursuant to the provisions
of the CEC Entertainment, Inc. Non-Employee Directors Restricted Stock Plan, as
amended from time to time in accordance with its terms (the “Plan”), a
restricted stock award (this “Award”) of shares (the “Awarded Shares”) of its
common stock, par value $.10 per share (the “Common Stock”), effective as of the
date of grant as set forth above (the “Grant Date”), upon and subject to the
terms and conditions set forth in this Restricted Stock Agreement (this
“Agreement”) and in the Plan, which are incorporated herein by reference. Unless
otherwise defined in this Agreement, capitalized terms used in this Agreement
shall have the meanings assigned to them in the Plan.

1. Effect of the Plan. The Awarded Shares granted to Grantee are subject to all
of the provisions of the Plan and of this Agreement, together with all rules and
determinations from time to time issued by the Committee pursuant to the Plan.
The Company, by action of the Board, hereby reserves the right to alter, amend,
revise, suspend, or discontinue the Plan without the consent of Grantee, so long
as such alteration, amendment, revision, suspension or discontinuance shall not
adversely affect the rights and benefits available to Grantee hereunder, and
this Award shall be subject, without further action by the Company or Grantee,
to such alteration, amendment, revision, suspension, or discontinuance unless
provided otherwise therein.

2. Grant. This Award shall evidence Grantee’s ownership of the Awarded Shares.
Grantee agrees that the Awarded Shares shall be subject to all of the terms and
conditions set forth in this Agreement and the Plan, including the forfeiture
conditions set forth in Section 4 of this Agreement, the restrictions on
transfer set forth in Section 5 of this Agreement and the satisfaction of the
Required Withholding as set forth in Section 8(a) of this Agreement. Grantee
acknowledges that he or she will not receive a stock certificate representing
the Awarded Shares

 

Page 5 of 10



--------------------------------------------------------------------------------

unless and until the Awarded Shares vest as provided in this Award and all tax
withholding obligations applicable to the Vested Awarded Shares (as defined
below) have been satisfied. The Awarded Shares will be held in custody for
Grantee, by the Company, until the Awarded Shares have vested in accordance with
Section 3 of this Award. In accordance with the terms of Section 12.8 of the
Plan, the stock certificates for the Awarded Shares will be endorsed with the
legends contained in such Section. Upon vesting of the Awarded Shares, the
Company shall, unless otherwise paid by Grantee as described in Section 8(a) of
this Agreement, withhold that number of Vested Awarded Shares necessary to
satisfy any applicable tax withholding obligation of Grantee in accordance with
the provisions of Section 8(a) of this Agreement, and thereafter shall deliver
to Grantee all remaining Vested Awarded Shares.

3. Vesting Schedule; Service Requirement. Except as provided otherwise in
Section 4 of this Agreement, the Awarded Shares shall vest unless Grantee’s
membership on the Board is terminated as a result of Grantee’s (i) Removal,
(ii) not being re-nominated for Board membership for the next succeeding period,
(iii) being nominated for Board membership for the next succeeding period but
not being reelected for Board membership for such period by the Company’s
shareholders, or (iv) resignation (each a “Forfeiture Event”) during the period
commencing with the Grant Date and ending with the applicable date that such
portion of the Awarded Shares vests (each, a “Vesting Date”). Awarded Shares
that have vested pursuant to this Agreement are referred to herein as “Vested
Awarded Shares” and Awarded Shares that have not yet vested pursuant to this
Agreement are referred to herein as “Unvested Awarded Shares.” Subject to the
provisions of Section 4 of this Agreement, if the Grantee does not experience a
Forfeiture Event prior to an applicable Vesting Date, the Awarded Shares will
vest in accordance with the Vesting Dates set forth on the first page of this
Agreement under the heading “Vesting of Awarded Shares.” If an installment of
the vesting would result in a fractional Vested Awarded Share, such installment
will be rounded to the next lower Awarded Share, as determined by the Company,
except the final installment, which will be for the balance of the Awarded
Shares.

4. Conditions of Forfeiture.

    (a) Upon the occurrence of a Forfeiture Event (the “Termination Date”), all
Unvested Awarded Shares as of the Termination Date shall, without further action
of any kind by the Company or Grantee, be forfeited. Unvested Awarded Shares
that are forfeited shall be deemed to be immediately transferred to the Company
without any payment by the Company or action by Grantee, and the Company shall
have the full right to cancel any evidence of Grantee’s ownership of such
forfeited Unvested Awarded Shares and to take any other action necessary to
demonstrate that Grantee no longer owns such forfeited Unvested Awarded Shares
automatically upon such forfeiture. Following such forfeiture, Grantee shall
have no further rights with respect to such forfeited

 

Page 6 of 10



--------------------------------------------------------------------------------

Unvested Awarded Shares. Grantee, by his acceptance of the Award granted
pursuant to this Agreement, irrevocably grants to the Company a power of
attorney to transfer to the Company Unvested Awarded Shares that are forfeited
and agrees to execute any documents requested by the Company in connection with
such forfeiture and transfer. The provisions of this Agreement regarding
transfers of Unvested Awarded Shares that are forfeited shall be specifically
performable by the Company in a court of equity or law.

    (b) Notwithstanding anything to the contrary in this Agreement, the Unvested
Awarded Shares shall become vested (i) on the death of Grantee while Grantee is
still an Eligible Director, (ii) in accordance with the provisions of Article 10
of the Plan relating to a Change in Control event, or (iii) at the direction of
the Board, in accordance with the provisions of Section 6.3 of the Plan.

5. Non Transferability. Grantee may not sell, transfer, pledge, exchange,
hypothecate, or otherwise encumber or dispose of any of the Unvested Awarded
Shares, or any right or interest therein, by operation of law or otherwise. Any
transfer in violation of this Section 5 shall be void and of no force or effect,
and shall result in the immediate forfeiture of all Unvested Awarded Shares. The
Company shall not be required (i) to transfer on its books any Unvested Awarded
Shares that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement or the Plan, or (ii) to treat as owner of such
Unvested Awarded Shares, or accord the right to vote or pay or deliver dividends
or other distributions to, any purchaser or other transferee to whom or which
such Unvested Awarded Shares shall have been so transferred.

6. Dividend and Voting Rights. Subject to the restrictions contained in this
Agreement, Grantee shall have the rights of a stockholder with respect to the
Awarded Shares, including the right to vote all such Awarded Shares, including
Unvested Awarded Shares, and to receive all dividends paid or delivered thereon,
from and after the date hereof. In the event of forfeiture of Unvested Awarded
Shares, Grantee shall have no further rights with respect to such Unvested
Awarded Shares. However, the forfeiture of the Unvested Awarded Shares pursuant
to Section 4 hereof shall not create any obligation to repay cash dividends
received as to such Unvested Awarded Shares, nor shall such forfeiture
invalidate any votes given by Grantee with respect to such Unvested Awarded
Shares prior to forfeiture.

7. Capital Adjustments and Corporate Events. If, from time to time during the
term of this Agreement, there is any capital adjustment affecting the
outstanding Common Stock as a class without the Company’s receipt of
consideration, the Unvested Shares shall be adjusted in accordance with the
provisions of the Plan. Any and all new, substituted or additional securities to
which Grantee may be entitled by reason of Grantee’s ownership of the Unvested
Awarded Shares hereunder because of a capital adjustment shall be immediately
subject to the forfeiture provisions of this Agreement and included thereafter
as “Unvested Awarded Shares” for purposes of this Agreement.

 

Page 7 of 10



--------------------------------------------------------------------------------

8. Tax Matters.

    (a) The Company’s obligation to deliver Awarded Shares to Grantee upon the
vesting of such shares shall be subject to the satisfaction of all applicable
federal, state and local income tax withholding requirements (the “Required
Withholding”). If the Company has not received from Grantee payment for the full
amount of the Required Withholding within five (5) business days after the
Company has notified the Grantee of the amount of such Required Withholding, the

Company shall withhold from the Vested Awarded Shares that otherwise would have
been delivered to Grantee a number of Vested Awarded Shares of sufficient value
necessary to satisfy Grantee’s Required Withholding, and deliver the remaining
Vested Awarded Shares to Grantee. The amount of the Required Withholding and the
number of Vested Awarded Shares to be withheld by the Company, if applicable, to
satisfy Grantee’s Required Withholding, as well as the amount reflected on tax
reports filed by the Company, shall be based on the value of the Vested Awarded
Shares as of 12:01 A.M. Central Standard Time on the applicable Vesting Date.
The obligations of the Company under this Award will be conditioned on such
satisfaction of the Required Withholding.

    (b) Grantee acknowledges that the tax consequences associated with the Award
are complex and that the Company has urged Grantee to review with Grantee’s own
tax advisors the federal, state, and local tax consequences of this Award.
Grantee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. Grantee understands that
Grantee (and not the Company) shall be responsible for Grantee’s own tax
liability that may arise as a result of the Award. Grantee understands further
that Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
taxes as ordinary income the fair market value of the Awarded Shares as of the
Vesting Date. Grantee also understands that Grantee may elect to be taxed at
Grant Date rather than at the time the Awarded Shares vest by filing an election
under Section 83(b) of the Code with the Internal Revenue Service and by
providing a copy of the election to the Company. GRANTEE ACKNOWLEDGES THAT HE OR
SHE HAS BEEN INFORMED OF THE AVAILABILITY OF MAKING AN ELECTION IN ACCORDANCE
WITH SECTION 83(b) OF THE CODE; THAT SUCH ELECTION MUST BE FILED WITH THE
INTERNAL REVENUE SERVICE (AND A COPY OF THE ELECTION GIVEN TO THE COMPANY)
WITHIN 30 DAYS OF THE GRANT OF AWARDED SHARES TO GRANTEE; AND THAT GRANTEE IS
SOLELY RESPONSIBLE FOR MAKING SUCH ELECTION.

9. Entire Agreement; Governing Law. The Plan and this Agreement constitute the
entire agreement of the Company and Grantee (collectively, the “Parties”) with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Parties with respect to the subject matter
hereof. If there is any inconsistency between the provisions of this Agreement
and of the Plan, the provisions of the Plan shall govern. Nothing in the Plan
and this Agreement (except as expressly provided therein or herein) is intended
to confer any rights or remedies on any person other than the Parties. The Plan
and this Agreement are to be construed in accordance with and governed by the
laws of the State of Kansas, without giving

 

Page 8 of 10



--------------------------------------------------------------------------------

effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the laws of the State of Kansas to apply to the
rights and duties of the Parties. Should any provision of the Plan or this
Agreement relating to the Shares be determined by a court of law to be illegal
or unenforceable, such provision shall be enforced to the fullest extent allowed
by law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

10. Amendment; Waiver. This Agreement may be amended or modified only by means
of a written document or documents signed by the Company and Grantee. Any
provision for the benefit of the Company contained in this Agreement may be
waived, either generally or in any particular instance, by the Board. A waiver
on one occasion shall not be deemed to be a waiver of the same or any other
breach on a future occasion.

11. Notice. Except for any notice provided pursuant to Section 8(a), any notice
or other communication required or permitted hereunder shall be given in writing
and shall be deemed given, effective, and received upon prepaid delivery in
person or by courier or upon the earlier of delivery or the third business day
after deposit in the United States mail if sent by certified mail, with postage
and fees prepaid, addressed to the other Party at its address as shown beneath
its signature in this Agreement, or to such other address as such Party may
designate in writing from time to time by notice to the other Party in
accordance with this Section 11.

12. Lapse of Agreement. This Agreement shall be null and void in the event the
Grantee fails to sign and return a counterpart hereof to the Company within
thirty (30) days of its delivery to the Grantee.

 

CEC Entertainment, Inc.

By:

 

Name:

  Richard M. Frank

Title:

  Chief Executive Officer

Address:

  4441 W. Airport Frwy   Irving, TX 75062

 

Page 9 of 10



--------------------------------------------------------------------------------

GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THIS RESTRICTED STOCK
AWARD SHALL VEST AND THE FORFEITURE RESTRICTIONS SHALL LAPSE, IF AT ALL, ONLY
DURING THE PERIOD OF GRANTEE’S BOARD MEMBERSHIP OR AS OTHERWISE PROVIDED IN THIS
AGREEMENT. Grantee acknowledges receipt of a copy of the Plan, represents that
he or she is generally familiar with the terms and provisions thereof, and
hereby accepts the Restricted Stock Award subject to all of the terms and
provisions hereof and thereof. Grantee has reviewed this Agreement and the Plan
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this Agreement, and understands the provisions of this Agreement
and the Plan. Grantee further agrees to notify the Company upon any change in
the address for notice indicated in this Agreement.

 

              GRANTEE

Signed:

 

 

  Tim Morris

Address:

 

 

 

 

 

Page 10 of 10